                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION.

                                  NO. 5:20-CR-000181-D

   UNITED STATES OF AMERICA
                                                                  ORDER TO SEAL
       v.
   DEMETRIC EVAN WARD, JR.


       On motion of the Defendant, Demetric Evan Ward, Jr., and for good cause shown, it is

hereby ORDERED that [DE 45i be sealed until further notice by this Court.

       IT IS SO ORDER.

       This __L day of      fi, br\J7              , 2021.



                                   JA~     c--:3~    ~Iu
                                   United States District Judge




         Case 5:20-cr-00181-D Document 47 Filed 02/05/21 Page 1 of 1
